DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (PN 6,424,034).
Regarding claim 1, Ahn et al. discloses, as shown in Figures, a method for fabricating a semiconductor device comprising:
	providing an active interposer (100) comprising a programmable unit (150, 160, 170, phase locked loop, phase voltage generators, power conditioner, multiplexer, switching circuit, etc., Col. 4, lines 11-49);
	providing a first logic die (microprocessor 120) and bonding a first side of the active interposer onto the first logic die;
	providing a first memory die (110) comprising a storage unit (DRAMs, SRAMs, etc., Col. 3, lines 52-54); and
	bonding the first memory die onto a second side of the active interposer, wherein the second side of the active interposer is parallel to the first side of the active interposer.

Regarding claim 2, Ahn et al. discloses the method further comprising a step of forming micro-pillars (no label, contacts at 190, Col. 5, lines 29-34, also see contacts 30, 40 of Figures 1A-1B) on the second side of the active interposer, wherein the first memory die and the active interposer are bonded through the micro-pillars [Figures].

Regarding claim 3, Ahn et al. discloses the method further comprising a step of forming micro-bumps (no label, micro-bumps at 190, Col. 5, lines 32-43, also see micro-bumps 50 of Figures 1A-1B) on the first side of the active interposer, wherein the active interposer and the first logic die are bonded through the micro-bumps [Figures].

Regarding claim 4, Ahn et al. discloses the method further comprising: forming through substrate vias positioned in the active interposer, wherein the active interposer and the first logic die are electrically coupled through the through substrate vias [Figures].

Regarding claim 15, Ahn et al. discloses the method further comprising: forming a third memory die (another 110, DRAMs, SRAMs, etc., Col. 3, lines 52-54) positioned above the active interposer and positioned adjacent to the first memory die, wherein the third memory die and the active interposer are electrically coupled [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (PN 6,424,034) in view of Jeong et al. (US 2012/0028412).
Regarding claim 5, Ahn et al. discloses the claimed invention including the method for fabricating the semiconductor device as explained in the above rejection.  Ahn et al. does not disclose through substrate vias positioned in the first memory die, wherein the active interposer and the first memory die are electrically coupled through the through substrate vias.  However, Jeong et al. discloses a method for fabricating a semiconductor device comprising through substrate vias (103,203,303) positioned in a first memory die (100, 200, or 300), such that active interposer and the first memory die are electrically coupled through the through substrate vias.  Note Figures of Jeong et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first memory die of Ahn et al. having through substrate vias formed therein, such as taught by Jeong et al. in order to form the 3D package in which semiconductor dies are electrically connected by three-dimensionally stacking and/or to further improve the performance of the device.

Regarding claim 6, Ahn et al. and Jeong et al. disclose a width of a top surface of each of the through substrate vias is between about 1 µm and about 22 µm [0034].

Regarding claim 7, Ahn et al. and Jeong et al. disclose a depth of each of the through substrate vias is between about 20 µm and about 160 µm [0034].

Regarding claim 8, Ahn et al. and Jeong et al. disclose an aspect ratio of each of the through substrate vias is between about 1:2 and about 1:35 [0034].

Regarding claim 9, Ahn et al. and Jeong et al. disclose each of the through substrate vias comprises a filler layer (130) positioned in the first memory die and an insulating layer (110) surrounding the filler layer, the filler layer is formed of polysilicon, tungsten, copper, carbon nanotube, or solder alloy [0029], and the insulating layer is formed of silicon oxide, silicon nitride, silicon oxynitride, tetra-ethyl ortho-silicate, parylene, epoxy, or poly(p-xylene) [0027].

Regarding claim 10, Ahn et al. and Jeong et al. disclose the method for fabricating the semiconductor device further comprising: forming a barrier layer (120) positioned between the insulating layer and the filler layer, wherein the barrier layer is formed of tantalum, tantalum nitride, titanium, titanium nitride, rhenium, nickel boride, or tantalum nitride/tantalum bilayer [0028].

Regarding claim 11, Ahn et al. and Jeong et al. disclose the method for fabricating the semiconductor device further comprising an adhesion layer (120, dual function) positioned between the insulating layer and the filler layer, wherein the adhesion layer is formed of titanium, tantalum, titanium tungsten, or manganese nitride [0028].

Regarding claim 14, Ahn et al. discloses the claimed invention including the method for fabricating the semiconductor device as explained in the above rejection.  Ahn et al. does not disclose the method further comprising: forming a second memory die positioned above the first memory die, wherein the first memory die and the second memory die are electrically coupled.  However, Jeong et al. discloses a method for fabricating a semiconductor device comprising forming a second memory die (200 or 100) positioned above the first memory die (300), and the first memory die and the second memory die are electrically coupled.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Ahn et al. comprising a second memory die positioned above the first memory die, and the first memory die and the second memory die are electrically coupled, such as taught by Jeong et al. in order to form the 3D package in which semiconductor dies are electrically connected by three-dimensionally stacking and/or to further improve the performance of the device.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (PN 6,424,034) in view of Jeong et al. (US 2012/0028412) and further in view of Liu (PN 10,937,692).
Ahn et al. and Jeong et al. disclose the claimed invention including the method for fabricating the semiconductor device as explained in the above rejection.  Ahn et al. and Jeong et al. further disclose forming a seed layer (not shown, [0041]) positioned between the insulating layer and the filler layer.  Ahn et al. and Jeong et al. do not disclose the seed layer has a thickness between about 10 nm and about 40 nm.  However, Liu discloses a method for fabricating a semiconductor device comprising forming a seed layer (309, not shown) having a thickness between about 10 nm and about 40 nm.  Note Figures and Col. 8, lines 51-53 of Liu.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the seed layer of Ahn et al. and Jeong et al. having the thickness as claimed, such as taught by Liu in order to form the desired filler layer.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (PN 6,424,034) in view of Eun (PN 8,436,455).
Ahn et al. discloses the claimed invention including the method for fabricating the semiconductor device as explained in the above rejection.  Ahn et al. does not disclose forming a redistribution layer positioned between the active interposer and the first memory die, wherein the active interposer and the first memory die are electrically coupled through the redistribution layer.  However, Eun discloses a memory die (120La, 120Ua) having a redistribution layer (125Ua, 125La) formed on its top surface, and the combination of Ahn et al. and Eun would disclose a redistribution layer positioned between the active interposer and the first memory die, and the active interposer and the first memory die are electrically coupled through the redistribution layer.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the memory die of Ahn et al. having a redistribution layer on its top surface so that the combination of Ahn et al. and Eun would disclose a redistribution layer positioned between the active interposer and the first memory die, and the active interposer and the first memory die are electrically coupled through the redistribution layer, such as taught by Eun in order to provide the desired circuit layout to perform the desired function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897